JOURNAL ENTRY AND OPINION
{¶ 1} Petitioner is a defendant in Cuyahoga County Court of Common Pleas Case No. CR-419946. Petitioner claimed that she was improperly detained. By entry received for filing on April 22, 2002, the court of common pleas stated: "Defendant allowed to remain out on $7,500.00 bond."
{¶ 2} In light of the fact that petitioner is no longer in custody, this action sua sponte. Petitioner to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ dismissed.
KENNETH A. ROCCO, P.J. AND FRANK D. CELEBREZZE, JR., J. CONCUR